COURT OF APPEALS OF VIRGINIA
UNPUBLISHED

              Present: Judges Fulton, Ortiz and Raphael
              Argued at Norfolk, Virginia


              LORRI DENISE SMITH
                                                                            MEMORANDUM OPINION* BY
              v.     Record No. 0710-21-1                                     JUDGE DANIEL E. ORTIZ
                                                                                  JULY 26, 2022
              COMMONWEALTH OF VIRGINIA AND
               THE CITY OF NEWPORT NEWS


                             FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                                               Bryant L. Sugg, Judge

                               Catherine A. Tatum, Assistant Public Defender, for appellant.

                               David A. Mick, Assistant Attorney General (Jason S. Miyares,
                               Attorney General, on brief), for appellee Commonwealth of
                               Virginia.

                               No brief or argument for appellee The City of Newport News.


                     The trial court convicted Lorri Denise Smith of malicious wounding, use of a firearm during

              the commission of a felony, shooting into an occupied vehicle, violating a protective order while

              armed with a deadly weapon, possessing a firearm while a protective order was in effect, and

              destruction of property. Smith argues that the evidence is insufficient to support her convictions.

              We find no merit to Smith’s arguments and affirm her convictions.

                                                        BACKGROUND

                     “In accordance with familiar principles of appellate review, the facts will be stated in the

              light most favorable to the Commonwealth, the prevailing party at trial.” Poole v. Commonwealth,

              73 Va. App. 357, 360 (2021) (quoting Gerald v. Commonwealth, 295 Va. 469, 472 (2018)). In


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
doing so, we discard any of Smith’s conflicting evidence, and regard as true all credible evidence

favorable to the Commonwealth and all fair inferences that may be drawn from that evidence.

Gerald, 295 Va. at 473.

        On October 14, 2018, Jada Ringer and Smith argued. Ringer and Smith had been in a

romantic relationship and after it ended, Ringer asked Smith to return the key to her apartment that

she had given Smith. Around 4:00 p.m., Ringer left her apartment, locked the door behind her, and

returned approximately two hours later. When Ringer returned, she noted that although the door

was shut, it was no longer locked. Upon entering her apartment, Ringer discovered that the cords to

her television, cable box, and internet router had all been cut. Also, a shower curtain and an air

mattress had been slashed. Smith was the only other person who had a key to Ringer’s apartment.

After the incident, Ringer obtained a protective order against Smith. Ringer testified that Smith

later admitted that she had cut the electrical cords at Ringer’s apartment and apologized when she

learned that the television belonged to Ringer’s sister.

        In December 2018, Ringer and Smith rekindled their relationship although the protective

order was still in effect. Ringer lived in the same apartment, and Smith still retained a key to the

unit. Early in the morning on December 19, 2018, Smith and Ringer began arguing. Smith struck

Ringer in the face and after a brief physical altercation, Smith left the apartment. Ringer could not

find her phone and went outside to ask Smith if she had it. But Smith was brandishing a gun and

screaming that she wanted her belongings back. Ringer entered her car, intending to extricate

herself from the fray and go to work, but as she began exiting her parking space, Smith shot the

car’s headlight. Scared, Ringer accelerated and tried to flee. Smith fired more shots, striking

Ringer three times, twice in her arm and once in her back. As she drove away, Ringer saw Smith

with the gun in her hand. Ringer drove to a nearby gas station and called the police.




                                                  -2-
       Smith admitted that she was at Ringer’s apartment and fought with her, but Smith denied

that she shot Ringer and stated that her mother picked her up. Smith’s mother testified that she

picked up Smith and drove her home. Smith also denied that she entered the apartment in October

or damaged Ringer’s property. The trial court rejected Smith’s testimony and convicted her of the

charged offenses. This appeal followed.

                                            ANALYSIS

       Smith argues that the evidence is insufficient to support her convictions. “On review of the

sufficiency of the evidence, ‘the judgment of the trial court is presumed correct and will not be

disturbed unless it is plainly wrong or without evidence to support it.’” Ingram v.

Commonwealth, 74 Va. App. 59, 76 (2021) (quoting Smith v. Commonwealth, 296 Va. 450, 460

(2018)). “The question on appeal, is whether ‘any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.’” Id. (quoting Yoder v.

Commonwealth, 298 Va. 180, 182 (2019)). “If there is evidentiary support for the conviction,

‘the reviewing court is not permitted to substitute its own judgment, even if its opinion might

differ from the conclusions reached by the finder of fact at the trial.’” Chavez v. Commonwealth,

69 Va. App. 149, 161 (2018) (quoting Banks v. Commonwealth, 67 Va. App. 273, 288 (2017)).

       Smith contends that the evidence failed to “establish that she was the perpetrator of the

destruction of property offense on October 14, 2018.” She also argues that “the evidence was

insufficient to establish that she was the perpetrator of the five felony offenses in connection

with the shooting on December 19, 2018.”

       “At trial, the Commonwealth bears the burden of proving the identity of the accused as

the perpetrator beyond a reasonable doubt.” Cuffee v. Commonwealth, 61 Va. App. 353, 364

(2013) (quoting Blevins v. Commonwealth, 40 Va. App. 412, 423 (2003)). On appeal, we review

the trier of fact’s determination regarding the identity of the criminal actor in the context of “the

                                                 -3-
totality of the circumstances.” Brown v. Commonwealth, 37 Va. App. 507, 523 (2002) (quoting

Satcher v. Commonwealth, 244 Va. 220, 249 (1992)).

       Smith asserts that “Ringer alleged that Smith was responsible for damaging property

within her apartment, but provided no evidence other than her own testimony to support her

allegation.” She also states that the “Commonwealth relied heavily on Ringer’s claim that Smith

later apologized for damaging the property after learning that the television belonged to her

sister; however, no one else corroborated that apology.” She concludes that “[w]ithout

additional evidence, . . . Ringer’s testimony was insufficient to establish Smith as the perpetrator

of the October offense beyond a reasonable doubt.”

       Similarly, Smith argues that Ringer’s identification alone of Smith as the perpetrator

“was insufficient to find her guilty beyond a reasonable doubt for all five of the December

offenses.” “Smith’s contention is not that Ringer was unable to properly identify her, but rather

that she intentionally and falsely identified her as the perpetrator of the December offenses.”

       “Determining the credibility of witnesses . . . is within the exclusive province of the [fact

finder], which has the unique opportunity to observe the demeanor of the witnesses as they

testify.” Dalton v. Commonwealth, 64 Va. App. 512, 525 (2015) (quoting Lea v.

Commonwealth, 16 Va. App. 300, 304 (1993)). “[T]he conclusions of the fact finder on issues of

witness credibility may be disturbed on appeal only when we find that the witness’ testimony

was ‘inherently incredible, or so contrary to human experience as to render it unworthy of

belief.’” Ragsdale v. Commonwealth, 38 Va. App. 421, 429 (2002) (quoting Ashby v.

Commonwealth, 33 Va. App. 540, 548 (2000)). “Evidence is not ‘incredible’ unless it is ‘so

manifestly false that reasonable men ought not to believe it’ or ‘shown to be false by objects or

things as to the existence and meaning of which reasonable men should not differ.’” Gerald, 295

Va. at 487 (quoting Juniper v. Commonwealth, 271 Va. 362, 415 (2006)).

                                                -4-
       Moreover, “[m]erely because [a] defendant’s theory of the case differs from that taken by

the Commonwealth does not mean that every reasonable hypothesis consistent with his

innocence has not been excluded. What weight should be given evidence is a matter for the

[factfinder] to decide.” Edwards v. Commonwealth, 68 Va. App. 284, 301 (2017) (alterations in

original) (quoting Haskins v. Commonwealth, 44 Va. App. 1, 9 (2004)). “In its role of judging

witness credibility, the fact finder is entitled to disbelieve the self-serving testimony of the

accused and to conclude that the accused is lying to conceal his guilt.” Flanagan v.

Commonwealth, 58 Va. App. 681, 702 (2011) (quoting Marable v. Commonwealth, 27 Va. App.

505, 509-10 (1998)).

       When “credibility issues have been resolved by the [fact finder] in favor of the

Commonwealth, those findings will not be disturbed on appeal unless plainly wrong.’” Towler

v. Commonwealth, 59 Va. App. 284, 291 (2011) (quoting Corvin v. Commonwealth, 13 Va. App.

296, 299 (1991)).

               [W]hen “faced with a record of historical facts that supports
               conflicting inferences,” a court reviewing the sufficiency of the
               evidence “must presume—even if it does not affirmatively appear
               in the record—that the trier of fact resolved any such conflicts in
               favor of the prosecution, and must defer to that resolution.”

Harper v. Commonwealth, 49 Va. App. 517, 523 (2007) (quoting Jackson v. Virginia, 443 U.S.

307, 326 (1979)). Finally, it is well established that “the testimony of a single witness, if found

credible by the trial court and not found inherently incredible by this Court, is sufficient to

support a conviction.” McCary v. Commonwealth, 36 Va. App. 27, 41 (2001).

       Here, the trial court accepted Ringer’s testimony and rejected Smith’s version of the

events. Ringer testified without contradiction that when she left her apartment on October 14,

2018, she locked the door. When she returned a few hours later, however, the door to the

apartment was closed but unlocked. Someone had entered the apartment and slashed or cut

                                                 -5-
numerous items of personal property. Smith was the only person other than Ringer who

possessed a key to the apartment. That circumstance was consistent with the closed but unlocked

door which confronted Ringer upon her return. Furthermore, Ringer testified that Smith later

called her and apologized for damaging the property, thus admitting that she was the perpetrator.

        Likewise, Ringer positively identified Smith as the person who struck her and then shot

her and her car. Smith admitted that she and Ringer fought at Ringer’s apartment, thus

establishing that Smith was present at the scene. Although Smith denied striking or shooting

Ringer, Ringer’s testimony alone sufficiently established that Smith committed the offenses.

“When the law says that it is for the trier of fact to judge the credibility of a witness, the issue is

not a matter of degree.” Dalton, 64 Va. App. at 526 (quoting Simpson v. Commonwealth, 199

Va. 549, 557 (1957)). “So long as a witness deposes as to facts, which, if true, are sufficient to

maintain their verdict, . . . [and] the trier of the facts sees fit to base the verdict upon that

testimony, there can be no relief in the appellate court.” Id. (quoting Simpson, 199 Va. at

557-58). “[T]he testimony of a single witness, if found credible by the trial court and not found

inherently incredible by this Court, is sufficient to support a conviction.” McCary, 36 Va. App.

at 41. Here, Ringer’s testimony established that Smith committed the charged offenses.

                                            CONCLUSION

        For the foregoing reasons, we find that the evidence was sufficient to prove Smith’s guilt

beyond a reasonable doubt, and we affirm her convictions.

                                                                                                    Affirmed.




                                                   -6-